Citation Nr: 0102226	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-18 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating action of the 
VA Regional Office (RO) in Manila, the Republic of the 
Philippines.


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant has no qualifying active 
military service.


CONCLUSION OF LAW

The appellant is not a veteran for purposes of entitlement to 
VA benefits.  38 U.S.C.A. §§ 101(2), 107 (West 1991); 38 
C.F.R. §§ 3.1(d), 3.8, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that she should be entitled to "old 
age pension."  She has indicated that she was a member of 
the Women Auxiliary Service and served as a private in the 
1st Battalion, 15th Infantry Regiment, with the United States 
Armed Forces in the Philippines, Northern Luzon.

The term "veteran" refers to a person who served in the 
active military, naval or air service and who was discharged 
or released under conditions other than dishonorable.  38 
C.F.R. § 3.1(d) (2000).  Service in the Regular Philippine 
Scouts, specified service as a Philippine Scout in the 
Regular Army or in the Commonwealth Army of the Philippines, 
and certain guerrilla service is included for pension 
benefits.  38 C.F.R. § 3.8 (2000).

A claimant seeking VA benefits, however, must first establish 
by a preponderance of the evidence that she has attained the 
status of veteran.  See Laruan v. West, 11 
Vet. App. 80, 85 (1998); see also, Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) the 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (2000).

The United States Court of Appeals for Veterans Claims has 
held that "VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
addition, service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In a statement from the appellant, received in August 1998, 
she noted that she had served as a private in the "Women 
Auxiliary Service."  She indicated that she was requesting 
"old age pension" benefits.  

In August 1998, the RO received a Certification signed by the 
Assistant Adjutant General of the Republic of the 
Philippines, Department of National Defense, indicating that 
the appellant had been a private in that headquarters and 
received pay in arrears for certain periods of time.  

In a formal claim for VA benefits (VA Form 21-526), received 
in November 1998, the appellant noted her birth date and 
place of birth.  She further noted that she had served as a 
Private with the 1st Battalion, 15th Infantry Regiment, of the 
United 
States Armed Forces in the Philippines, Northern Luzon, and 
in the Women Auxiliary Service from April 1942 to March 1945.  
She noted that her service number was "unknown."

The information from the appellant was sent to the United 
States Army Reserve Personnel Center (ARPERCEN) and that 
organization responded in May 1999 that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United Sates Armed Forces.  

The appellant subsequently submitted several affidavits, 
including one from herself, that noted that the affiants 
personally knew that the appellant had been a member of the 
Women's Auxiliary Service organized in Batac, Ilocos Norte.

In summary, the RO's denial in this case was predicated upon 
the fact that none of the evidence offered in support of the 
appellant's claim was an official document of the United 
States service departments.  The Board concurs that the 
evidence submitted by the appellant is not probative of 
service in the United States Armed Forces.  The appellant has 
not provided any evidence which satisfies the requirements of 
38 C.F.R. § 3.203 as acceptable proof of service.  Therefore, 
the Board finds that evidence submitted in support of the 
claim may not be accepted as verification of service for VA 
purposes.  To the contrary, VA is prohibited from finding 
verified service based upon such evidence.  See Duro, 2 Vet. 
App. at 532.

Inasmuch as the service department's verification of the 
appellant's service is binding on VA and there is no valid 
evidence of service under 38 C.F.R. § 3.203, the Board must 
conclude that the appellant has not established that she is a 
veteran for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

